Citation Nr: 1451266	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to September 30, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1. A February 2008 Board decision denied entitlement to service connection for PTSD.

2. The Veteran's application to reopen his prior claim for PTSD was dated September 30, 2010; the RO granted entitlement to service connection for PTSD with major depressive disorder from that date.


CONCLUSION OF LAW

An effective date prior to September 30, 2010, is not warranted for the award of service connection for PTSD with major depressive disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for PTSD with major depressive disorder.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A February 2008 Board decision denied the Veteran service connection for PTSD.  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

No communication relating to service connection for PTSD was received from the Veteran between February 2008 and September 30, 2010, when he filed a claim to reopen.  He submitted deck logs from a ship he served aboard, the USS Pine Island, in service to corroborate his claimed inservice stressor along with his claim to reopen. 

In his July 2012 substantive appeal, the Veteran argued the RO's February 2011 grant of service connection for PTSD was based in part on the deck logs he submitted, and the effective date of the award should therefore be the date of his original claim for service connection under 38 C.F.R. § 3.156(c).  He asserted the deck logs were service department records that existed and had not been associated with the claims file at the time of the Board's denial.  However, a review of the record shows the deck logs were associated with the claims file prior to the Board's denial; they were received in July 2005 and discussed in the February 2008 decision.  As such, the Veteran' argument is without merit.  

The RO primarily based its decision on a January 2011 VA examination afforded to the Veteran under the new standard, which provides a veteran's stressor can be related to the fear of hostile military or terrorist activity rather than a distinct stressor event.  38 C.F.R. § 3.304(3).  

The Veteran is correct that the RO based its decision, in part, on the deck logs, but it did so under a under a newly amended regulation governing the evidentiary standard for establishing the required in-service stressor for PTSD claims that didn't take effect until July 13, 2010, after the Board's decision was issued.  See generally Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).

The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "[t]he change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851.  

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

The February 2011 rating decision granted service connection for PTSD, effective September 30, 2010, the date the Veteran filed his claim to reopen.  There is no evidence that the Veteran attempted to reopen his PTSD claim prior to that date.  Because the Veteran did not file a claim to reopen prior to that date, VA is precluded, as a matter of law, from granting an effective date prior to September 30, 2010, for service connection for PTSD.  

In his July 2012 substantive appeal, the Veteran also argued he is entitled to an earlier effective date because the VA examination that was the basis of the Board's 2008 denial was inadequate.  The Board notes the Veteran was provided two VA examinations prior to the denial, in May 2001 and April 2006.  Both resulted in negative nexus opinions.  He asserted the examiner incorrectly concluded his PTSD was related to childhood experiences.  It's not clear if the Veteran is attempting to allege the Board's denial was based on clear and unmistakable error (CUE), but to raise such a claim, the specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board finds the Veteran's assertion that the May 2001 and April 2006 examinations were inadequate does not meet the pleading requirements of a claim for benefits based on CUE in the Board's February 2008 decision.  As such, the issue will not be considered.  Even so, the Board notes VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The Veteran did not raise the issue, but the Board notes the Veteran submitted a claim using a VA Form 21-526, "Veteran's Application for Compensation or Pension" for migraines and "stress and depression" in March 1996.  A June 1996 rating decision denied the Veteran a nonservice-connected pension.  Under 38 C.F.R. § 3.151(a), a veteran's claim for pension "may be considered to be a claim for compensation" and vice versa.  As such, the Board will consider whether the March 1996 claim constitutes a pending, unadjudicated claim for service connection that would support assignment of an effective date prior to September 30, 2010.  The VA Form 21-526 used did not provide a check box for the Veteran to specifically indicate whether he was seeking nonservice-connected pension or service connection.  

The Secretary is not automatically required to treat every compensation claim as also being a pension claim or vice versa.  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  The operative word "may," in the regulation, clearly indicates discretion.  Stewart v. Brown, 10 Vet. App. 15 (1997); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994).  In this case, there is absolutely nothing in the Veteran's March 1996 VA Form 21-526 that would have led VA to believe he was seeking service connection for stress and depression.  First, when asked when his disability began, he said 1995, which was about 30 years after his discharge from service.  Second, the Veteran not only skipped the sections of the application that addressed service-connected compensation, he wrote "N/A," which presumably meant "not applicable."  Furthermore, he specified he was submitting a claim for nonservice-connected pension in a statement that was received the same day as the application.  The only conclusion that can be reached is that the RO did not adjudicate a claim for service connection for stress and depression because there was no claim for service connection to adjudicate.  It follows that there was no unadjudicated claim of record, and that the March 1996 VA Form 21-526 does not provide a basis for an effective date prior to September 30, 2010.  Moreover, even if it could be argued that the Veteran's March 1996 claim was a claim for service connection, any previous pending claim for service connection for "stress and depression" that had not been finally adjudicated was terminated by the June 2001 rating decision and subsequent February 2008 Board denial that denied service connection for PTSD.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim); see also Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (specifying that "whether a claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related" is a factor for consideration of whether the implicit denial doctrine was applicable).

Based on the foregoing, the claim for an earlier effective date for the grant of service connection for PTSD must be denied because the RO has already assigned the earliest possible effective date provided by law. 

ORDER

Entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for PTSD with major depressive disorder is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


